t c summary opinion united_states tax_court arthur mcgee petitioner v commissioner of internal revenue respondent docket no 4735-01s filed date arthur mcgee pro_se margaret a martin daniel j parent and jeremy mcpherson for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - - effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to the following two dependency_exemption deductions head_of_household filing_status and an earned_income_credit ’ at the time the petition was filed petitioner resided in vallejo california throughout petitioner was married to cynthia mcgee because of marital problems petitioner lived apart from his wife at his parents’ house with two of his sons petitioner allegedly paid to his parents rent of dollar_figure per month for use of a room in their 3-bedroom house petitioner and his two sons lived together in the room that petitioner rented on his federal_income_tax return petitioner claimed dependency_exemption deductions for his two sons petitioner also claimed head_of_household filing_status and an earned_income_credit in the notice_of_deficiency respondent disallowed the claimed dependency_exemption deductions the head_of_household filing_status and the full amount of the claimed earned_income_credit petitioner also claimed a child_tax_credit his eligibility for the child_tax_credit is a computational matter - the first issue for decision is whether petitioner is entitled to dependency_exemption deductions for his two sons sec_151 allows a taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means certain individuals over half of whose support was received from the taxpayer during the calendar_year for which such individuals are claimed as dependents support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs eligible individuals who may be claimed as dependents include among others sons of the taxpayer sec_152 a in deciding whether an individual received over half of his support from the taxpayer we evaluate the amount of support furnished by the taxpayer as compared to the total amount of support received by the claimed dependent from all sources 554_f2d_564 2d cir affg 64_tc_720 sec_1_152-1 income_tax regs the taxpayer must initially demonstrate by competent evidence the total amount of support furnished by all sources for the taxable_year at issue 56_tc_512 if the amount of total support is not established and cannot be reasonably inferred from competent evidence available to the court it is not possible to conclude that the taxpayer claiming - - the exemption provided more than one-half of the support for the claimed dependent id pincite petitioner failed to establish that he provided more than one-half of the total support of his sons that lived with him see rule a on his federal_income_tax return petitioner reported total income of dollar_figure in contrast his parents reported total income exceeding dollar_figure for the same year petitioner and his two sons lived in petitioner’s parents’ home for the entire year petitioner has failed to establish either the total amount of support that petitioner’s sons received from all sources or the amount of support that they received from petitioner other than alleged receipts for his monthly rent payments of dollar_figure to his parents the only evidence of support that petitioner presented to the court was his unsubstantiated testimony that he provided percent of the support of his sons he presented no checks to substantiate his alleged payments he had no grocery receipts or receipts for alleged payments for clothing and he admitted that he made no payments for his sons’ entertainment the receipts that petitioner introduced concerning supposed payments of rent to his mother all appear to have been prepared and signed at the same time petitioner’s mother did not testify about the payments sec_7491 does not shift the burden_of_proof to respondent in this case because petitioner has not presented credible_evidence concerning the support of his sons and has failed to provide substantiation of his claims of payments for their support and benefit sec_7491 - at the calendar call petitioner had been warned to have his witnesses available to testify at trial and he made no explanation of his mother’s absence consequently the receipts are not convincing evidence that petitioner paid even the claimed amount of rent petitioner did not present any witnesses to corroborate any of his testimony as petitioner bears the burden_of_proof we must sustain respondent’s disallowance of the dependency_exemption deductions the second and third issues for decision are whether petitioner is entitled to head_of_household filing_status and whether petitioner is entitled to an earned_income_credit generally an individual who is married at the close of the taxable_year is not entitled to head_of_household filing_status sec_2 similarly an individual who is married at the close of the taxable_year is not entitled to an earned_income_credit if he does not file a joint income_tax return with his spouse for the taxable_year sec_32 an exception to these general rules exists but generally applies only if the individual maintains a household which is the principal_place_of_abode of at least one child for whom the individual is entitled toa dependency_exemption deduction sec_2 d b petitioner was married to cynthia mcgee at all times during further exceptions exist but petitioner does not assert and nothing in the record indicates that they may be applicable see sec_2 a - - petitioner did not file a joint income_tax return with her for that year we have held that petitioner is not entitled to any dependency_exemption deduction for consequently petitioner is not entitled to head_of_household filing_status or to an earned_income_credit sec_2 d reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent since petitioner was married at all times during respondent might have utilized the standard_deduction applicable to married individuals filing separately respondent has not done so and consequently respondent’s deficiency determination for was understated respondent’s counsel has explicitly waived any claim to the additional deficiency resulting from this apparent error moreover because respondent did not assert any claim for an increased deficiency we lack jurisdiction to redetermine the correct amount of the deficiency see sec_6214 81_tc_260 affd 738_f2d_67 2d cir
